P. A. Hollingsworth, Justice, dissenting. I disagree with the majority opinion that Ark. Stat. Ann. § 12-3905(2) (Supp. 1983) is unconstitutional. The statute authorizes the Merit System Council Board to hear appeals from Merit and non-Merit System agencies “in accordance with the Merit System Rules and Regulations regarding appeals.” The majority bases their decision on the fact that no provision of this act defines the word “appeals.” This, the majority claims, gives the Board complete discretion in deciding the subject matter of the appeals it hears. This is not correct. The statute clearly prescribes that the Board will hear appeals in accordance with the existing Merit System Rules and Regulations, thereby incorporating these rules into the statute by reference, a practice we recognized in Hall v. Ragland, Comm’r of Revenues, 276 Ark. 350, 635 S.W.2d 228 (1982). In that case, we quoted an Alabama opinion as follows: There is a class of statutes, known as “reference statutes” which impinge upon no constitutional limitation. They are statutes in form original, and in themselves intelligible and complete — statutes which refer to, and by reference adopt, wholly or partially, pre-existing statutes. In the construction of such statutes, the statute referred to is treated and considered as if it were incorporated in and formed a-part of that which makes the reference. . . . Such statutes are not strictly amendatory or revisory in character, and are not obnoxious to the constitutional provision which forbids a law to be revised, amended, or the provisions thereof to be extended or conferred by reference to its title only. Since, as the majority points out, the General Assembly can authorize administrative agencies to promulgate reasonable rules and regulations, I see no reason why the pre-existing rules and regulations of an agency cannot be adopted by reference in a statute just as a pre-existing statute can be. The Merit System Rules & Regulations supply the definitions and terms necessary to delineate the authority of the board to hear appeals. For instance, Rule 12.4.1 provides that “[a] permanent employee who is dismissed, suspended or demoted shall have the right of appeal to the Council provided they have exhausted all provisions of the agencies grievance procedure or other administrative remedies or the employee must have sufficient proof that they were denied access to the grievance procedure or other administrative remedies.” The Board’s jurisdiction is therefore limited to such cases. The majority states that a statute will not be construed to be a reference statute unless the unequivocal and inflexible import of the terms of the statute manifest the intent that the statute be considered as such. The words here meet that test. Given the presumption of constitutionality that every statute enjoys, plus the clear wording of this statute, I do not think that it is unconstitutionally vague. I would grant the requested relief. Purtle, J., joins in this dissent.